782 F.2d 1041
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM BURTON, JR., Petitioner-Appellantv.SGT. IRVIN PALMER; SGT. J. J.; MR. SIMMONS, AN OFFICER; MR.PULLER, AN OFFICER (JESSE PULLEY), Respondents-Appellees.
85-1104
United States Court of Appeals, Sixth Circuit.
12/16/85

ORDER
BEFORE:  ENGEL, KENNEDY and MILBURN, Circuit Judges.


1
Burton appeals from the district court's order denying his petition for a writ of habeas corpus ad testificandum in his civil rights case.  The appeal is before the Court sua sponte under Rule 9(a), Rules of the Sixth Circuit, for consideration of a possible jurisdictional defect.


2
Burton is currently incarcerated in a state prison in Arkansas.  His civil rights case is pending in the Western District of Michigan.  His petition requested that he be brought to Michigan to testify at trial.  The district court entered an order denying the petition.


3
Burton's request for a writ is in the nature of a pre-trial discovery matter.  The general rule is that a party must ordinarily raise all claims of error in a single appeal following a final judgment on the merits.  Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 374 (1981).  Pre-trial discovery orders are generally not final and appealable.  Dow Chemical Co. v. Taylor, 519 F.2d 352, 354 (6th Cir.), cert. denied, 423 U.S. 1033 (1975).  Here Burton will be able to raise the denial of his request for a writ on final appeal from the judgment of the Court.  So the district court's order was not final and appealable.


4
This appeal is dismissed for lack of jurisdiction under Rule 9(d)(1), Rules of the Sixth Circuit.